Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because “the CBR threshold” lacks antecedent basis.   Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-13 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2020/0045719).
Regarding claim 1, Wang discloses a method (figs. 5 and 8) for a wireless device in a wireless communication system (para. 31), the method comprising: selecting one or more carriers among at least one candidate carrier (step 830) in an increasing order of a CBR value of 
Regarding claim 10, Wang discloses a wireless device in a wireless communication system (para. 31), comprising: a transceiver for transmitting or receiving a radio signal (para. 18, second sentence; para. 223); and a processor coupled to the transceiver (para. 223), wherein the wireless device is configured to (para. 223): select one or more carriers among at least one candidate carrier (figs. 5 and 8; step 830) in an increasing order of a CBR value of the at least one candidate carrier (paras. 45-47 and 57; note: a pool represents resources on a carrier - fig. 3 and para. 26, third sentence); select a sidelink resource on the selected one or more carriers (figs. 4-5; paras. 29-31 and 46; note: resources in a pool for a sidelink transmission); and transmit a medium access control (MAC) packet data unit (PDU) based on the sidelink resource (step 840; paras. 14 and 27-28; note: sidelink; para. 36; note: MAC PDU of the packet).
Regarding claims 2 and 11, Wang discloses the method of claim 1 and the wireless device of claim 10, wherein the MAC PDU is related to sidelink transmission (step 840; paras. 14 and 27-28; note: sidelink; para. 36; note: MAC PDU of the packet transmitted on the sidelink).
Regarding claims 3 and 12, Wang discloses the method of claim 1 and the wireless device of claim 10, wherein the at least one candidate carrier has a channel busy ratio (CBR) value lower than a CBR threshold (para. 46, second sentence; note: the chosen CBR is lower 
Regarding claims 4 and 13, Wang discloses the method of claim 3 and the wireless device of claim 10, wherein the CBR value is measured by the wireless device (para. 43, first sentence). Examiner notes these claims are also rejected under 35 U.S.C. 103. 
Regarding claim 7, Wang discloses the method of claim 1, further comprising: determining a number of carriers to be selected (para. 46, second and third sentences; also paras. 57-58; note: pool for a packet transmission and multiple pools for multiple packet transmissions).
Regarding claim 8, Wang discloses the method of claim 7, further comprising: selecting at least one additional carrier of which a CBR value is above the CBR threshold among the multiple carriers based on that the number of carriers to be selected is larger than a number of the at least one candidate carrier (para. 46, second and third sentences; also paras. 57-58; note: pool for a packet transmission and multiple pools for multiple packet transmissions; para. 46, second sentence; note: the first chosen CBR is the lowest and is lower than, say, a second CBR as a threshold and a third chosen carrier pool has a higher CBR than the second CBR).
Regarding claim 9, Wang discloses the method of claim 7, wherein the number of carriers to be selected is determined based on an amount of data available for transmission (para. 46, second and third sentences; also paras. 57-58; note: pool for a packet transmission and multiple pools for multiple packet transmissions).
Regarding claim 16, Wang discloses the method of claim 1, wherein the wireless device communicates with at least one of a mobile terminal, a network or autonomous vehicles other than the wireless device (para. 18, second sentence; note: communication in a sidelink; para. 2; note: eV2X).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zhang et al. (US 2019/0387377).
Regarding claims 3 and 12, Wang does not explicitly disclose the method of claim 1 and the wireless device of claim 10, wherein the at least one candidate carrier has a channel busy ratio (CBR) value lower than a CBR threshold. However, Zhang discloses this feature (para. 308, last sentence; note: select carriers with a CBR lower than a threshold). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention for the at least one candidate carrier to have a channel busy ratio (CBR) value lower than a CBR threshold in the invention of Wang. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, selecting appropriate carriers or 
Regarding claims 4 and 13, Wang in view of Zhang discloses and makes obvious the method of claim 3 and the wireless device of claim 12, wherein the CBR value is measured by the wireless device (Wang, para. 43, first sentence; Zhang, para. 308) and/or is received from a network (Zhang, para. 223, first and second sentences). Examiner notes these claims are also rejected under 35 U.S.C. 102. 
Regarding claim 5 and 14, Wang in view of Zhang discloses and makes obvious the method of claim 3 and the wireless device of claim 10 (or wireless device of claim 12 as understood in light of the claim objection above), wherein the CBR threshold is provided by a network per cell or per carrier (Zhang, para. 308, last sentence; note: threshold configured by eNB as a cell and defined by specifications or preconfigured as related to each carrier (i.e., each selected carrier is below the threshold).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hwang et al. (US 2019/0357025).
Regarding claims 6 and 15, Wang does not disclose the method of claim 1 and the wireless device of claim 10, wherein a configuration of the multiple carriers is received from the network. However, Hwang discloses this feature (fig. 13, steps S1300 and S1320; similar resource-related signaling in figs. 2-12; para. 34, 55 and 111). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a configuration of the multiple carriers received from the network in the invention of Wang. The .

Conclusion
Dependent claims are rejected under 35 U.S.C 102 or 103 as set forth in this Office Action. Examiner prefers to consider under 37 C.F.R. 1.312 newly filed or amended dependent claims as related to rejections under 35 U.S.C. 102 or 103 in lieu of examining these dependent claim changes throughout prosecution of this application. Generally, Examiner will approve any post-allowance changes or additions to dependent claims if not subject to a new ground of rejection (MPEP 714.16 (I), “Where claims added by amendment under 37 CFR 1.312 are all of the form of dependent claims, some of the usual reasons for nonentry are less likely to apply although questions of new matter, sufficiency of disclosure, or undue multiplicity of claims could arise.”).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xu et al. (US 2020/0178213) discloses using a main PC5 carrier and other carriers for V2X service (fig. 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462